PER CURIAM.
We took jurisdiction and granted certio-rari on the basis of a prima facie showing made by the petition. A thorough examination of the petition, supplemented by the supporting briefs and record, leads us to the conclusion that on the basis of the findings of the Court of Appeal, as reflected by its opinion, 105 So.2d 901, that court disposed of the matter with a decision which fails to collide with a prior decision of this court on the same point of law. The writ is, therefore, discharged.
TERRELL, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.